DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. 	Applicant’s Amendments to the Claims filed on May 3, 2022 is respectfully acknowledged. The claim objection of claim 15 is hereby withdrawn. Claims 1, 2, 4-9, 13-18 and 20-25 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed May 3, 2022 regarding the 35 U.S.C. 101 rejection and the 35 U.S.C.  have been fully considered but they are not persuasive. 
	Regarding the 35 U.S.C. 101 rejection, Applicant respectfully submits that claim 1 as currently amended recites “an orchestration manager server,” which is not an abstract idea. However, the Office’s position is that the mere nominal recitation of an orchestration manager server does not take the claim out of the methods of mental processes grouping, because there is nothing in the claim element that prevents the method steps of the orchestration manager server from being performed in the mind. The specification does not provide any details for “orchestration”. Per BRI, the orchestration manager server is nothing more than a generic computer. Further, the amended claim language does not explicitly claim an active generating step. The operation of the “vehicle data exchange language processor” and the “request processor of a cloud computing system” is recited in passive voice and intended to only describe the source of information for the receiving step.
	Further regarding the 35 U.S.C. 101 rejection, Applicant submits that the additional elements have integrated claim 1 into a practical application by improving the data efficiency and data privacy of the system. Applicant particularly submits that the “queue and prioritize” feature improves the data efficiency, and the “first aggregation” and “second aggregation” features improve the data privacy of the system. However, the Office’s position is that the specification contains no specifics or sufficient detail as to how the data is being aggregated, gathered or collected. The specification and Applicant’s arguments simply point to the general desired end-result instead of providing meaningful details to achieve the alleged improvement. It is acknowledged that the claimed request processor is described in the specification to be “configured to compute an aggregate response to the original data request on the basis of the data received from the vehicles” [0024]. However, the Office’s position is that the request processor is considered to be a mere generic computer that does not perform any unique operation beyond its ordinary capacity, but rather a generic computerized component that performs the aggregating /collecting/gathering and transmitting of data, which are forms of or extra-solution activities (MPEP 2106.05 (g)) which are considered not to integrate a judicial exception into a practical application. 
	Regarding the 35 U.S.C. 103 rejection, Applicant respectfully submits that Lynch does not teach or suggest the “generate a message using the data request per a vehicle data exchange language processor, the message including an aggregate data instruction for each of a plurality of vehicles to perform a first aggregation of the vehicle information as requested and generate an answer”, and “performing…a second aggregation of the answer to construct the aggregate value, the aggregate value being a collective response answering the data request”. However, LYNCH discloses that prediction platform 103 monitors and collects data for specifying one or more driving behaviors exhibited by one or more vehicles for a specific segment of the travel path [0034]. LYNCH further discloses that “the prediction platform 103 may interface with one or more content providers 115a-115n (also collectively referred to as content providers 115) that provide/deliver content of various types and genres (e.g., navigation content, travel content, locality content, marketing content) upon request” [0042]. Examiner’s position is that the collected various types and genres of content can be interpreted 
to read on the first and second aggregations.
	Further regarding the 35 U.S.C. 103 rejection, Applicant respectfully submits that Lundsgaard does not disclose “a first aggregation of the vehicle information as requested and generate an answer while complying with privacy setting of the vehicles”, and “a second aggregation of the answer to construct the aggregate value, the aggregate value being a collective response answering the data request to ensure privacy of individual data elements from the plurality of the vehicles”. However, LYNCH discloses that authentication module 201 authenticates users and UE 101 for interaction with the prediction platform 103 by receiving a request to access the prediction platform 103 via an application 111, a first-time subscription request from a UE 101, a request to store a profile at database 112, a permission message validating consent by a UE 101 to share contextual information with the platform 103, or a combination thereof [0067]. Examiner’s position is that it is well known in the art for authentication devices to be utilized as a means of identity verification for providing privacy of information to users.

Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the
conditions and requirements of this title.

5. 	Claim 1 is directed to a cloud server collecting/aggregating vehicle data from a plurality of vehicles without significantly more. The collected data is privacy ensured (i.e. filtered according to the specification and broadly claimed).
	The Office submits that the foregoing claim(s) constitute(s) judicial exceptions in terms of “certain method of organizing human activity” and “mental processes” and because under its broadest reasonable interpretation in light of the specification, the claim covers a user’s request for collected information and mental processes. The additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	Claim 1 recite(s) an orchestration manager server of a cloud computing system, configured to: responsive to a data request for vehicle information, queue and prioritize the data request according to request type and priority; generate a message using the data request per a vehicle data exchange language processor, the message including an aggregate data instruction for each of a plurality of the vehicles to perform a first aggregation of the vehicle information as requested and generate an answer while complying with privacy settings of the vehicles; send the message to the plurality of vehicles; and responsive to receiving the answer from the plurality of vehicle, process the answer received from the vehicles per the message, including performing, by a request processor of the cloud computing system, a second aggregation of the answer to construct the aggregate value, the aggregate value being a collective response answering the data request to ensure privacy of individual data elements from
the plurality of the vehicles.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim does not fall within one of the four statutory categories per MPEP 2106.03, because the claim recites a software per se.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
For the instant case, the claim recites the judicial exception of instigating (initiating) request for vehicle information exchange from multiple vehicles. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers organizing human activity. For example, a person could provide instruction to prompt a request for information from plurality of vehicles. This step is directed to an identified abstraction per prong one of 2A. The limitations of “queue and prioritize the data request according to request type and priority” are not precluded from being done in the mind. Other than reciting “orchestration manager server”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, a person could mentally prioritize and queue the desired information that is being requested from each of the plurality of vehicles. These steps are mental processes. The limitation “send a message to the plurality of vehicles” is directed to conducting a sale/purchasing activity. This step is directed to the abstraction of certain Method of organizing human activity. These steps are directed to identified abstraction per prong one of 2A.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claim recites additional elements of “cloud computing system”, “data exchange language processor”, “vehicles” and “request processor”. These components are described within the specification as generic computerized components that perform conventional data request, collecting/aggregating data and transmitting data, which are forms of or extra-solution activities (MPEP 2106.05 (g)). The identified components are claimed generically, are operating in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	The claim recites the steps of “send data requests”, “performing first aggregation”, “complying with privacy settings of the vehicles”, “process the answer...performing a second aggregation’, and “delivering the aggregate value” are directed to extra-solution activity of sending requests for data, collecting data, selecting particular data type to be manipulated and sending
requested data., see MPEP2106.05(g). It is noted that the specification contains no particulars as to how the identified steps are specifically performed. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.
	For Step 2B Prong Two of the analysis, the claim is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of sending request, collecting data, selecting particular data type to be manipulated and sending requested data a message were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and does not provide any indication that the cloud computing, remote server and processors are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

6. 	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a cloud server collecting/aggregating vehicle data from a plurality of vehicles without significantly more.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim does not fall within one of the four statutory categories per MPEP 2106.03, because the claim recites a software per se.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the instant case, a judicial exception has been identified/recognized per the analysis from claim 1. The claim further recites the judicial exception of sharing information with an information customer. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers organizing human activity. For example, a person could provide information of plurality of vehicles to another person. This step is directed to an identified abstraction per prong one of 2A.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. In the present case, the additional limitations merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application as identified/recognized per the analysis from claim 1.
	For Step 2B Prong Two of the analysis, the claim is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. In the present case, the additional element, or combination of additional elements, do not add an inventive concept to the claim as identified/recognized per the analysis from claim 1. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

7. 	Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a system collecting and processing vehicle data from a plurality of vehicles without significantly more.
	Claim 4 recites a system for collating and processing data from a plurality of vehicles, the system comprising: an orchestration manager server for processing the data from the plurality of vehicles, each vehicle comprising a plurality of sensors for measuring a status of the vehicle and generating data indicative of a status of at least one parameter of the vehicle; a memory for storing the data obtained from at least a subset of the plurality of sensors; a processor configured to process and analyze at least a proportion of the data to create anonymized meta-data, the processor thereby performing a first aggregation of the data; one or more communication devices configured to receive a data query from a remote server; a controller configured to select data or meta-data to respond to the query while ensuring that the data or meta-data to be sent to the remote server is compatible with privacy settings and further configured to identify one of the communication devices by which to send the data or meta-data and also to schedule transfer of the data to the remote server; and a request processor of a cloud computing system configured to create a message to be sent to a plurality of vehicles according to the original data request, process the data received from one or more vehicles, and compute an aggregate response to the original data request based on the data received from the vehicles according to a second aggregation, the aggregate value ensuring privacy of individual data elements from the vehicles.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim does fall within one of the four statutory categories per MPEP 2106.03, because the claim recites a system for collating and processing data.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the instant case, the claim recites the judicial exception “analyze at least a proportion of the data”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers the group of mental processes. For example, a person could analyze desired request data when information can be sent. This step is directed to an identified abstraction per prong one of 2A.
	The claim further recites the judicial exception “identify one of the communication devices” which is not precluded from being done in the mind. Other than reciting “communication devices”,

nothing in the claim elements precludes the step from practically being performed in the mind. For example, a person could mentally identify the devices that are receiving data requests from the server. This step is considered to fall under the mental processes group.
	The claim further recites the judicial exception “schedule transfer of the data to the remote server”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers the group of mental processes. For example, a person could mentally schedule the desired request data when information can be sent. This step is directed to an identified abstraction per prong one of 2A.
	For Step 2A Prong Two of the analysis, the claim is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claim recites additional elements “cloud computing system”, remote server”, “memory”, processor”, “sensors”, “vehicles”, “communication devices”, “controller”, “cloud computing system” and “request processor”. These components are described within the specification as generic computerized components that perform conventional data request, collecting/aggregating data and transmitting data, which are forms of or extra-solution activities (MPEP 2106.05 (g)). The identified components are claimed generically, are operating in their ordinary capacity and does not use the judicial exception in a
manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
	The claim recites the steps of “storing data”, “measuring a status of a vehicle....”, “process...data”, “generating data....”, “create anonymized meta-data”, “performing first aggregation”, “receive a data query”, “ensuring ....privacy settings”, “send the data or meta-data”, “create a message to be sent to a plurality of vehicles”, “or access the data received from one or more vehicles”, “second aggregation”, and “compute an aggregate response to the original data request”, “delivering the aggregate value” are directed to extra-solution activity of sending requests for data, collecting data, selecting particular data type to be manipulated and sending requested data., see MPEP2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.
	For Step 2B Prong Two of the analysis, the claim is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the 2019 PEG, a conclusion that an additional element is insignificant extra -solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of sending requests, collecting data, selecting particular data type to be manipulated and sending requested data a message were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and does not provide any indication that the cloud computing, remote server and processors are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

8. 	Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a system collecting and processing vehicle data from a plurality of vehicles without significantly more.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim does fall within one of the four statutory categories per MPEP 2106.03, because the claim recites a system for collating and processing data.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity. In the instant case, a judicial exception has been identified/recognized per the analysis from claim 4. This step is directed to the identified abstraction per prong one of 2A.
	For Step 2A Prong Two of the analysis, the claims are evaluated whether as a whole they integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claims recite additional elements “sensors”, which is described within the specification as components that sense a plethora of vehicle, user and engine data, which area form of or extra-solution activities (MPEP 2106.05 (g)). The identified components are claimed generically, are operating in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.
	For Step 2B Prong Two of the analysis, the claims are evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the 2019 PEG, a conclusion that an additional element is insignificant extra -solution activity in Step 2A should be reevaluated in Step 2B. In the present case, the additional element, or combination of additional elements, do not add an inventive concept to the claims as identified/recognized per the analysis from claim 4. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

9. 	Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a system collecting and processing vehicle data from a plurality of vehicles without significantly more.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of
matter, per MPEP 2106.03. In the instant case, the claim does fall within one of the four statutory categories per MPEP 2106.03, because the claim recites a system for collating and processing data.

	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the instant case, a judicial exception has been identified/recognized per the analysis from claim 4. This step is directed to the identified abstraction per prong one of 2A.
	For Step 2A Prong Two of the analysis for eligible subject matter, the claims are evaluated whether as a whole they integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claims recite additional elements “communication devices”, which is described within the specification as devices selected from a group including an embedded modem and a Wireless Local Area Network such as WiFi, which area form of or extra-solution activities (MPEP 2106.05 (g)). The identified components are claimed generically, are operating in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

	For Step 2B Prong Two of the analysis for eligible subject matter, the claims are evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra -solution activity in Step 2A should be reevaluated in Step 2B. In the present case, the additional element, or combination of additional elements, do not add an inventive concept to the claims as identified/recognized per the analysis from claim 4. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

10. 	Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a system collecting and processing vehicle data from a plurality of vehicles without significantly more.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim does fall within one of the four statutory categories per MPEP 2106.03, because the claim recites a system for collating and processing data.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the instant case, a judicial exception has been identified/recognized per the analysis from claim 4.
This step is directed to the identified abstraction per prong one of 2A.
	For Step 2A Prong Two of the analysis for eligible subject matter, the claims are evaluated whether as a whole they integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application ina manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claims recite additional elements “fleet manager”, “privacy manager” and “communication manager”, which are described within the specification as devices that maintains a list of all vehicles registered with connected vehicle data hub, maintains privacy settings for each vehicle, determines vehicle scope for a given data request or query, collects privacy settings of CVD nodes, provides list of vehicles that can receive given data request or query, and manages the vehicle network interface and the cellular data volumes based on message priority, all of which area form of or extra -solution activities (MPEP 2106.05 (g)). The identified components are claimed generically, are operating in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.
	For Step 2B Prong Two of the analysis for eligible subject matter, the claim is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra -solution activity in Step 2A should be reevaluated in Step 2B. Here, the additional elements “fleet manager”, “privacy manager” and “communication manager” were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well- understood, routine, conventional activity in the field. The specification and does not provide any indication that these managers are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

11. 	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of collecting and processing vehicle data from a plurality of vehicles without significantly more.
	The claim recites a method comprising: measuring, via one or more sensors, data indicative of at least one parameter of a vehicle; storing, in a storage device data measured by the one or more sensors; receiving, from a remote server via a wireless network, a data query for an aggregate value requiring data from a plurality of vehicles; selecting, via one or more controllers data or meta-data to respond to the query while ensuring that the data or meta-data is compatible with privacy settings of a vehicle user; identifying, via one or more controllers, a communication device by which to send the data or meta- data; creating and sending, via one or more controllers, a message to the plurality of vehicles according to the data processing the data received from one or more vehicles to compute the aggregate value responsive to the data query based on the data received from the vehicles, the processing including a second aggregation of the data; responsive to receiving the data from the plurality of the vehicles, performing a second aggregation by processing and anonymizing, via one or more controllers, the data to compute the aggregate value responsive to the data query based on the data received from the vehicles, the procession including a second aggregation of the data; and scheduling, via one or more controllers, transfer of the data to the remote server, the data including the aggregate value.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim falls within one of the four statutory categories per MPEP 2106.03, because the claim falls under the processes grouping.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity. For the instant case, the claim recites the judicial exception of “identifying a communication device”, which is not precluded from being done in the mind. Other than reciting “communication devices”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, a person could mentally choose where the information can be sent and when information can be sent. This step is considered to fall under the mental processes group. The claim further recites the judicial exception of “scheduling transfer of the data to the remote server”, which is not precluded from being done in the mind. Other than reciting “remote server”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, a person could mentally choose where the information can be sent and when information can be sent. This step is considered to fall under the mental processes group.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claim recites additional elements of “sensors”, “vehicles”, remote server”, “controllers” and “communication device”. These components are described within the specification as generic computerized components that perform conventional data request, collecting/aggregating data and transmitting data, which are forms of or extra-solution activities (MPEP 2106.05 (g)). The identified components are claimed generically, are operating in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	The claim further recites the steps of “storing data”, “measuring....data indicative of at least one parameter of a vehicle”, “receiving, from a remote server, a data query for an aggregate value”, “selecting data or meta-data to respond to the query”, “ensuring that the data or meta-data is compatible with privacy settings of a vehicle user”, “creating and sending a message to the plurality of vehicles”, “compute the aggregate value responsive to the data query” and “processing including a second aggregation of the data” are directed to extra-solution activity of sending requests for data, collecting data, selecting particular data type to be manipulated and sending requested data., see
MPEP2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.
	For Step 2B Prong Two of the analysis for eligible subject matter, the claim is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of sending request, collecting data, selecting particular data type to be manipulated and sending requested data a message were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and does not provide any indication that the “sensors”, “vehicles”, remote server”, and “communication device” are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed ina merely generic manner (as it is here) MPEP2106.05 (g). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

12. 	Claims 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of collecting and processing vehicle data from a plurality of vehicles without significantly more.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of
matter, per MPEP 2106.03. In the instant case, the claims fall within one of the four statutory categories per MPEP 2106.03, because the claims fall under the processes grouping.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.

In the instant case, a judicial exception has been identified/recognized per the analysis from claim 4. This step is directed to the identified abstraction per prong one of 2A.
	For Step 2A Prong Two of the analysis for eligible subject matter, the claims are evaluated whether as a whole they integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “Practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
	The claims recite additional elements “sensors”, which is described within the specification as components that sense a plethora of vehicle, user and engine data, which area form of or extra-solution activities (MPEP 2106.05 (g)). The identified components are claimed generically, are operating in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract
idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.
	For Step 2B Prong Two of the analysis for eligible subject matter, the claims are evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the 2019 PEG, a conclusion that an additional element is insignificant extra -solution activity in Step 2A should be reevaluated in Step 2B. In the present case, the additional element, or combination of additional elements, do not add an inventive concept to the claims as identified/recognized per the analysis from claim 4. For these reasons, there is no inventive concept in the claims, and thus it is ineligible.

13. 	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of collecting and processing vehicle data from a plurality of vehicles without significantly more.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim falls within one of the four statutory categories per MPEP 2106.03, because the claim falls under the processes grouping.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	In the instant case, the claim recites the judicial exception of determining a subset of vehicles to receive the message, which is not precluded from being done in the mind. Other than reciting “vehicles”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person could mentally choose where the information can be sent and when information can be sent. This step is considered to fall under the mental processes group.
	For Prong Two of Step 2A of the analysis for eligible subject matter, itis evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application as identified/recognized per the analysis from claim 15.
	For Step 2B Prong Two of the analysis for eligible subject matter, the claim is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the 2019 PEG, a conclusion that an additional element is insignificant extra -solution activity in Step 2A should be reevaluated in Step 2B. In the present case, the additional element, or combination of additional elements, do not add an inventive concept to the claim as identified/recognized per the analysis from claim 15. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

14. 	Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of collecting and processing vehicle data from a plurality of vehicles without significantly more.
	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim falls within one of the four statutory categories per MPEP 2106.03, because the claim falls under the processes grouping.

	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claims recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
In the instant case, a judicial exception has been identified/recognized per the analysis from claim 15. This step is directed to the identified abstraction per prong one of 2A.
	For Prong Two of Step 2A of the analysis for eligible subject matter, it is evaluated whether, as a whole, the claims integrate the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claims recite the limitation “wherein the privacy settings indicate that no personal data is to be released to the remote server”, “sending only a partial response to the query” and “requesting an alternative to the query responsive to determining that answering the query would be in conflict with the privacy settings of the vehicle user” are directed to extra-solution activity of filtering data before it is sent to the server, see MPEP2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claims are ineligible.

15. 	Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a system collecting and processing vehicle data from a plurality of vehicles without significantly more.

	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claim falls within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim does fall within one of the four statutory categories per MPEP 2106.03, because the claim recites a system for collating and processing data.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity. In the instant case, a judicial exception has been identified/recognized per the analysis from claim 4. This step is directed to the identified abstraction per prong one of 2A.
	For Prong Two of Step 2A of the analysis for eligible subject matter, itis evaluated whether, as a whole, the claim integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claim recites additional limitation “wherein the first aggregation includes providing average trip length for each vehicle, and the second aggregation includes indicating how many vehicles have an average trip length below a predefined threshold trip length”. These components are described within the specification as generic computerized components that perform conventional data request, collecting/aggregating data and transmitting data, which are forms of or extra-solution activities (MPEP 2106.05 (g)). The identified components are claimed generically, are operating in their ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	The claim recites the steps of “storing data”, “measuring at least one parameter of a vehicle”, “receiving, from a remote server, a data query for an aggregate value”, “selecting data or meta-data to respond to the query”, “ensuring that the data or meta-data is compatible with privacy settings of a vehicle user”, “creating and sending a message to the plurality of vehicles”, “compute the aggregate value responsive to the data query” and “processing including a second aggregation of the data” are directed to extra-solution activity of sending requests for data, collecting data, selecting particular data type to be manipulated and sending requested data., see MPEP2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.
	For Step 2B Prong Two of the analysis for eligible subject matter, the claim is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the 2019 PEG, a conclusion that an additional element is insignificant extra -solution activity in Step 2A should be reevaluated in Step 2B. Here, the step of requesting an alternative to the query were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and does not provide any indication that the aggregation of data is anything other than the initiating of gathering data. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

16. 	Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a system collecting and processing vehicle data from a plurality of vehicles without significantly more.

	For Step 1 of the analysis for eligible subject matter, it is evaluated whether the claims fall within one of the four statutory categories: processes, machines, manufactures and compositions of matter, per MPEP 2106.03. In the instant case, the claim does fall within one of the four statutory categories per MPEP 2106.03, because the claim recites a system for collating and processing data.
	For Prong One of Step 2A of the analysis for eligible subject matter, it is evaluated whether the claim recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity. In the instant case, a judicial exception has been identified/recognized per the analysis from claim 4. This step is directed to the identified abstraction per prong one of 2A.
	For Step 2A Prong Two of the analysis for eligible subject matter, the claim is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claims beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	The claim recites additional element “sensor”, which is described within the specification as components that sense a plethora of vehicle, user and engine data, including occupancy data, which falls under the area form of or extra-solution activities (MPEP 2106.05 (g)). The identified component is claimed generically, operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.
	For Step 2B Prong Two of the analysis for eligible subject matter, the claim is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra -solution activity in Step 2A should be reevaluated in Step 2B. In the present case, the additional element, or combination of additional elements, do not add an inventive concept to the claim as identified/recognized per the analysis from claim 4. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19. 	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1), and alternatively unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2).

	Regarding claim 1, LYNCH discloses an orchestration manager server of a cloud computing system (i.e. prediction platform 103 may be implemented as a cloud based service, hosted platform or the like for exchanging as well as receiving information from the services 109, providers 115 or applications 111) [0052], configured to:
	responsive to a data request for vehicle information from a remote server, queue
and prioritize the data request according to request type and priority (i.e. within the prediction platform 103, the execution module 207 may trigger the communication module 209 to transmit an instruction for initiating a behavior and/or response of the vehicle, per the vehicle's navigation system (e.g., UE 101), in response to the approaching of the vehicle to the corresponding segment of the travel path [0071; FIGS. 1, 2];  each behavior and/or response type corresponds to a decision and/or action
capable of being executed by a vehicle that is approaching the same segment of the travel path.
Hence, current actions may be executed, prioritized, or queued for initiation based on the
predicted behavior and/or response type) [0037, 0048];
	generate a message to the vehicles using the data request per a vehicle data exchange language processor (i.e. processor 602 performs a set of operations on information as specified by computer program cade related to predict driving behavior, the code, for example, may be written in a computer programming language that is compiled into a native instruction set of the processor) [0098], the message including an aggregate data instruction for each of a plurality of vehicles to perform a first aggregation of the vehicle information as requested and generate an answer while complying with privacy settings of the vehicles (i.e. the prediction platform 103 generates instructions based on the historical driving behavior characteristics of other vehicles as well as its own for responding to an impending segment of the travel path) [0049];
	send the message to the plurality of vehicles (i.e. each vehicle has sensors 110a-110n that may gather tilt data, motion data, light data, sound data, image data, weather data, temporal data and the like associated with the vehicles and/or UEs 101 thereof, with each type of data interpreted as first aggregate data, second aggregate data for another vehicle, etc.) [0032]; 
	responsive to receiving the answer from the plurality of vehicles, process the answer received from the vehicles per the data message (i.e. processing module 203 of the prediction platform 103 operates in connection with the context module 205 to interpret driving characteristic data (e.g., driving behavior data) associated with one or more vehicles as they navigate a travel path) [0068], including performing, by a request processor of the cloud computing system (i.e. prediction platform 103 may be implemented as a cloud based service, hosted platform or the like for exchanging as well as receiving information from the services 109, providers 115 or applications 111) [0052], a second aggregation of the answer to construct the aggregate value/collection of the answer to construct the aggregate value/metric/score (i.e. prediction platform 103 monitors and collects driving characteristic information including acceleration information, velocity information, heading information, bearing information, orientation information, curvature information, tilt information, or the like for a specific vehicle, the different information interpreted as first aggregation, second aggregation, etc. [0034], and analyzes the driving characteristic information to determine the driving behavior exhibited by the vehicle associated with the UE 101, wherein each set or cluster of driving characteristic information may be further classified as representing a response type or behavior type for a specific segment of the travel path. The prediction platform 103 may further employ evaluation criteria for analyzing respective sets of data to determine the classification, including variance thresholds, discrepancy factors and other metrics; the evaluation criteria may enable the platform 103 to distinguish, based on the gathered driving characteristic data, between a sharp right turn and exit versus a slight right turn and exit. As depicted in FIG. 5B, each cluster is also assigned a score by the prediction platform 103 for indicating the likelinood or probability of execution of one behavior and/or response type (cluster) versus another) [0084], the aggregate value being a collective response answering the data request to ensure privacy of individual data elements from the plurality of the vehicles (i.e. it is noted that the aggregate value in the specification of the instant application pertains to the activity of a fleet of vehicles on a given day in [0035], so Examiner’s BRI of the claimed “value” can simply be “data”. LYNCH teaches that the plurality of vehicles are configured to operate in connection with the prediction platform 103 in order to enable persistent monitoring of the acceleration, velocity, operational status, functions, or other values or status information related to the vehicle [0084]; authentication module 201 authenticates users and UE 101 for interaction with the prediction platform 103 by receiving a request to access the prediction platform 103 via an application 111, a first-time subscription request from a UE 101, a request to store a profile at database 112, a permission message validating consent by a UE 101 to share contextual information with the platform 103, or a combination thereof) [0067]. 
	While it may be debatable whether or not LYNCH specifically discloses that the first and second aggregations are performed to determine the data while complying with and ensuring privacy settings of the vehicles, Examiner’s position is that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed inventio to modify the teachings of LYNCH to include that the first and second aggregations are performed to determine the data while complying with and ensuring privacy settings of the vehicles, since is well known in the art for authentication devices to be utilized as a means of identity verification for providing privacy of information to users. 
	Alternatively, if it is debatable that LYNCH does not disclose that the first aggregation is performed to determine the data while complying with privacy settings of the vehicles, and that a second aggregation of the received data is performed ensuring privacy of individual data elements from the plurality of the vehicles, Lundsgaard et al. discloses that the telematics application sends performance data from the vehicle to a central location for analysis so that users of private vehicles can enjoy the benefits of collecting and analyzing telematics information and using telematics functionality to determine whether there are potential problems with the vehicle, while not relinquishing anonymity or control of this information and while ensuring that appropriate privacy controls are in place (Col. 6, lines 42-52).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the manager of LYNCH to include the features of Lundsgaard et al. in order to provide an apparatus and method for monitoring, storing, aggregating and comparing a vehicle's performance relative, for example, to other similar vehicles, while maintaining security and privacy for the users and their data.

20.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2) as applied to claim 1 above, and further in view of Coffee et al. (US 2006/0142913 A1).

	Regarding claim 2, neither LYNCH nor Lundsgaard et al. disclose the orchestration manager further configured to share information with an information customer. However, Coffee et al. discloses that fleet management system, or simply the system) is to provide fleet management information to customers (i.e., the owners, operators, subscribers, or users of the fleet who seek to avail themselves of the advantages of a vehicle tracking, communication and fleet [0009].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LYNCH to include the features of Coffee et al. in order to enable prompt reporting of important data by the respective vehicle transmitters independent of the slower periodic transmission intervals, as taught by Coffee et al. [Abstract].

21. 	Claim(s) 4, 8, 9, 14, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2), Camacho et al. (US 2009/0178144 A1) and Rosen et al. (US 9,058,375 B2).

	Regarding claims 4, 15 and 20, LYNCH discloses a system for collating and processing data from a plurality of vehicles and method, the system and method comprising:
	an orchestration manager server (i.e. prediction platform 103) for processing the data from the
plurality of vehicles, each vehicle comprising:
	a plurality of sensors for measuring a status of the vehicle and generating data indicative of a status of at least one parameter of the vehicle (i.e. vehicles may rely on various sensors for perceiving its environment, including presence and/or proximity sensors, weather and road condition sensors, speed detection sensors, light intensity sensors, etc; sensors 110 of a mobile device or embedded within the vehicle may be used as GPS receivers for interacting with one or more satellites 117 for determining speed, position and location data associated with a vehicle) [0028, 0032]; 
	a memory for storing the data obtained from at least a subset of the plurality of sensors (i.e. prediction platform 103 serves as a memory that stores the gathered sets of driving characteristic information to a behavior database 113 for subsequent analysis) [0034]; 
	one or more communication devices configured communicate with a wireless network to receive a data query from a remote server (i.e. the authentication module 201 serves as a communication device that receives a request to access the prediction platform 103 (remote server) via an application 111. The request may be submitted to the authentication module 201 via the communication module 209, which enables an interface between the navigation application 111 and the platform 103) [0067]; and
	a request processor of a cloud computing system configured to create a message to be sent to a plurality of vehicles according to the original data request (i.e. within the prediction platform 103, the execution module 207 may trigger the communication module 209 to transmit an instruction for initiating a behavior and/or response of the vehicle(s), per the vehicle's navigation system (e.g., UE 101), in response to the approaching of the vehicle to the corresponding segment of the travel path; prediction platform 103 may be implemented as a cloud based service, hosted platform or the like for exchanging as well as receiving information from the services 109, providers 115 or applications 111) [(0052, 0071; FIGS. 1, 2], process the data received from the one or more vehicles (i.e. processing module 203 of the prediction platform 103 operates in connection with the context module 205 to interpret driving characteristic data (e.g., driving behavior data) associated with one or more vehicles as they navigate a travel path) [0068], and compute an aggregate response to the original data request based on the data received from the vehicles (i.e. prediction platform 103 monitors and collects driving characteristic information including acceleration information, velocity information, heading information, bearing information, orientation information, curvature information, tilt information, or the like for a specific vehicle [0034], and analyzes the driving characteristic information to determine the driving behavior exhibited by the vehicle associated with the UE 101, wherein each set or cluster of driving characteristic information may be further classified as representing a response type or behavior type for a specific segment of the travel path. The prediction platform 103 may further employ evaluation criteria for analyzing respective sets of data to determine the classification, including variance thresholds, discrepancy factors and other metrics: the evaluation criteria may enable the platform 103 to distinguish, based on the gathered driving characteristic data, between a sharp right turn and exit versus a slight right turn and exit. As depicted in FIG. 5B, each cluster is also assigned a score by the prediction platform 103 for indicating the likelinood or probability of execution of one behavior and/or response type (cluster) versus another) [0084].
	LYNCH does not disclose each vehicle and method comprising:
a controller configured to select data or meta-data to respond to the query while ensuring that the data or meta-data to be sent to the remote server is compatible with privacy settings and further configured to identify one of the communication devices by which to send the data or meta-data and also to schedule transfer of the data to the remote server; and determining a subset of vehicles to receive the message.

	However, Camacho et al. discloses “a controller configured to select data or meta-data to respond to the query while ensuring that the data or meta-data to be sent to the remote server is compatible with privacy settings and further configured to identify one of the communication devices by which to send the data or meta-data and also to schedule transfer of the data to the remote server” by teaching that vehicle user information server 145 is configured with a database query interface facilitating submitting structured queries to the vehicle user database 109 and receiving/processing subsequent responsive vehicle user personalization information. In general, the vehicle user information server 145 responds to requests from users, acquires responsive (permitted) personalization data based upon relevant records within the tables maintained by the vehicle user database 109, applies data filters (selecting data) to the responsive personalization data (e.g., applying an authorization level distinguishing potential types of requestors of personalization information for an identified vehicle user and security settings associated with items of retrieved vehicle user personalization information), and forwards the responsive filtered personalization information to the requestor [0041], the submissions of vehicle user personalization information to servers/applications responsible for committing the personalized information to a database include, by way of example: a vehicle user identification 210, vehicle user authentication information 220 (ensure security and privacy), personalization information 230 type, and a personalization value 240 [0042].
	Camacho et al. further discloses the limitation “determining a subset of vehicles to receive the message” by teaching that shared vehicle server 170 is configured with a scheduler process that maintains a listing of scheduled start times for temporary uses of identified vehicles by identified vehicle users having personalized information records maintained on the vehicle user database 109 [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and method of LYNCH to include the features of Camacho et al. in order to enable a vehicle user to establish, store (in a limited access storage location), and restore personalization information for the vehicle user on a vehicle.
	Neither LYNCH nor Camacho et al. disclose each vehicle and method comprising:
		a processor configured to process and analyze at least a proportion of the data to create 		anonymized meta-data.
	However, Rosen et al. discloses that, in step 101, settings are received from a user at a digital device, such as a user device capable of capturing content (e.g., mobile phone, tablet, camera, scanner, etc.). Instep 102, a user may generate one or more items of content. For example, the user may use the device to capture content (e.g., taking a digital photograph or video using the camera in a smart phone, creating an electronic document using a word processor, etc.) or may transfer previously-captured content to the device (e.g., uploading a digital photograph to a server or cloud storage, transferring an image or video from external storage using a Universal Serial Bus (USB) or other connection type, etc.). In step 103, the device creates metadata (e.g., information to be associated with metatags provided for by a particular standard or file format), potentially according to one or more settings specified in step
101. In step 104, the device stores the generated metadata in association with the content (paragraph 134).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and method of LYNCH to include the features of Rosen et al. in order to provide improved processes and systems that can facilitate the subsequent organization, sorting, and searching of the content items, thereby improving a user's experience of those content items.
	Neither LYNCH nor Camacho et al. nor Rosen et al. disclose the vehicles each performing a first aggregation to determine the data while ensuring privacy of the data from the vehicles, and a request processor of the cloud computing system performing a second aggregation of the received data to construct the aggregate response ensuring privacy of individual data elements from the plurality of the vehicles.
	However, Lundsgaard et al. discloses that the telematics application sends performance data from the vehicle to a central location for analysis so that users of private vehicles can enjoy the benefits of collecting and analyzing telematics information and using telematics functionality to determine whether there are potential problems with the vehicle, while not relinquishing anonymity or control of this information and while ensuring that appropriate privacy controls are in place (Col. 6, lines 42-52).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the manager of LYNCH to include the features of Lundsgaard et al. in order to provide an apparatus and method for monitoring, storing, aggregating and comparing a vehicle's performance relative, for example, to other similar vehicles, while maintaining security and privacy for the users and their data.

	Regarding claim 8, LYNCH further discloses the system wherein one of the communication devices is a modem (i.e. communications interface 670 is an integrated services digital network (ISDN) card or a digital subscriber line (DSL) card or a telephone modem that provides an information communication connection to a corresponding type of telephone line) [0102].

	Regarding claim 9, LYNCH further discloses the system wherein one of the communication devices is configured to communicate via a Wireless Local Area Network (i.e. the data network may be any local area network (LAN), metropolitan area network (MAN), wide area network (WAN), a public
data network (e.g., the Internet), short range wireless network, or any other suitable packet-switched network) [0053].

	Regarding claim 14, LYNCH does not disclose the system further comprising a communication manager configured to verify authenticity of a data request.
	However, Camacho et al. discloses that vehicle user information server 145 is configured with a database query interface facilitating submitting structured queries to the vehicle user database 109 and receiving/processing subsequent responsive vehicle user personalization information. In general, the vehicle user information server 145 responds to requests from users, acquires responsive (permitted) personalization data based upon relevant records within the tables maintained by the vehicle user database 109, applies data filters (selecting data) to the responsive personalization data (e.g., applying an authorization level distinguishing potential types of requestors of personalization information for an identified vehicle user and security settings associated with items of retrieved vehicle user personalization information), and forwards the responsive filtered personalization information to the requestor [0041].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of LYNCH to include the features of Camacho et al. in order to enable a vehicle user to establish, store (in a limited access storage location), and restore personalization information for the vehicle user on a vehicle.

	Regarding claim 21, LYNCH does not disclose the method wherein the privacy settings indicate that no personal data is to be released to the remote server.
	However, Camacho et al. discloses that personalization information for the authenticated vehicle user is not accessible to other vehicle users--i.e. cannot be read or overwritten [0017].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of LYNCH to include the features of Camacho et al. in order to enable a vehicle user to establish, store (in a limited access storage location), and restore personalization information for the vehicle user on a vehicle.

	Regarding claim 22, neither LYNCH nor Camacho et al. disclose the method further comprising sending only a partial response to the query responsive to determining that answering the query would be in conflict with the privacy settings of the vehicle user.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Camacho et al. to include sending only a partial response to the query responsive to determining that answering the query would be in conflict with the privacy settings of the vehicle user, since it is well known in the art for privacy settings would encompass determining conflicts in order to prevent private information from being transmitted.

22. 	Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2), Camacho et al. (US 2009/0178144 A1) and Rosen et al. (US 9,058,375 B2) as applied to claims 4, 8, 9,14, 15, 21 and 22 above, and further in view of Tost (US 2003/0188528 A1) and Presot (US 2015/0051821 A1).

	Regarding claims 5 and 16, neither LYNCH nor Lundsgaard et al. nor Camacho et al. nor Rosen et al. disclose wherein the sensors measure engine parameters including fuel level, percentage NOx conversion, selective catalytic reduction (SCR) temperature, catalytic converter temperature, diesel particulate filter (DPF) filter status, oil level, and battery charge level.
	However, Tost discloses a Nox sensor that measures values for the exhaust gas temperature and the NOx contentin the exhaust gas [0036, 0040]. Tost further discloses that operating parameters that are of relevance for calculation of the amount of urea solution to be metered, such as the engine speed, the air mass, the fuel mass [0038].
	Tost further discloses that the ammonia storage capacity of the SCR catalytic converter is limited by its volume and its temperature, andthe efficiency of the reduction catalytic converter is also determined by the quantity of ammonia stored, the quantity of ammonia that flows into the reduction catalytic converted as a result of the evolution of gas is recorded by the flow measuring device 19, and the value is stored in the memory 22 of the metering control unit 6 [0045].
	Presot further discloses that ECU 450 may receive input signals from various sensors configured to generate the signals in proportion to various physical para meters associated with ICE 110, including oil temperature and level sensors 380, and a measuring circuit capable of sensing the state of charge of the battery 600 [0033, 0037].
	Therefore, it would have been obvious toa person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LYNCH to include the features of Tost and Presot in order to reliably prevent an unacceptably high pressure in a reducing -agent reservoir of an exhaust-gas after treatment device without impairing the metering accuracy, andto perform an engine start in the same time condition independent on the fact that the engine start is a normal one or is required by a change of mind.

23. 	Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2), Camacho et al. (US 2009/0178144 A1) and Rosen et al. (US 9,058,375 B2) as applied to claims 4, 8, 9,14, 15, 21 and 22 above, and further in view of Egami (US 2004/0061596 A1).


	Regarding claims 6 and 17, LYNCH discloses the system and method wherein the sensors measure vehicle parameters including vehicle speed, and vehicle location [0028].
	Neither LYNCH nor Lundsgaard et al. nor Camacho et al. nor Rosen et al. disclose wherein the sensors measure vehicle parameters including proximity to adjacent vehicle.
	However, Egami discloses that the obstacle conditions around the subject vehicle include the vehicle distance to a preceding vehicle traveling ahead of the subject vehicle, the presence/absence of another vehicle traveling on an adjacent lane and the proximity of the subject vehicle to the other vehicle, the lateral position of the subject vehicle relative to a lane line (white line) or a guardrail (the relative position and the relative angle), and the shape of the lane line or the guardrail [0049].
	Therefore, it would have been obvious toa person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Berryet al. to include the features of Egami in order to provide a driving assist system for a vehicle capable of clearly communicating risk potentials present in the longitudinal direction and the lateral direction relative to the vehicle to the driver.

24. 	Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 Al) in view of Lundsgaard et al. (US 9,342,935 B2), Camacho et al. (US 2009/0178144 A1) and Rosen et al. (US 9,058,375 B2) as applied to claims 4, 8, 9,14, 15, 21 and 22 above, and further in view of Chen et al. (US 2008/0125934 A1) and Araki et al. (US 2007/0183604 A1).

	Regarding claim 7, neither LYNCH nor Camacho et al. nor Lundsgaard et al. nor Rosen et al. disclose the system and method wherein the sensors measure one or more user parameters including number of people in the vehicle, radio station playing in the vehicle, CO level in a cabin of a vehicle, or temperature in the cabin of a vehicle.

	However, Chen et al. discloses that a vehicle 14 includes climate control module 20, ambient temperature sensor 22, ambient humidity sensor 24, sun load sensor 26, cabin temperature sensor 28, cabin humidity sensor 30, and vehicle speed sensor 31 [0017].
	Araki et al. further discloses that conventional alarm devices that could be used to infer toxic levels of carbon monoxide, and radio station or television station selection [0051, 0054].
	Therefore, it would have been obvious toa person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LYNCH to include the features of Chen et al. so that an occupant may selectively determine interior conditions for a given ambient condition.

25. 	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2), Camacho et al. (US 2009/0178144 A1) and Rosen et al. (US 9,058,375 B2) as applied to claims 4, 8, 9, 14, 15, 21 and 22 above, and further in view of HORITA et al. (US 2016/0305794 A1).

	Regarding claim 13, neither LYNCH nor Camacho et al. nor Lundsgaard et al. nor Rosen et al. disclose the system wherein the request processor is further configured to analyze the request and create a message tone sent to one or more vehicles.
	However, HORITA et al. discloses that data request reception unit 101 receives the partial map data request message 411 from road map data management unit 201 of the onboard control device 2, it analyzes that message according to its format 450 and extracts data items of various types [0102]. Then road map data transmission unit 102 of server 10 generates a partial map data message 412 on the basis of the partial map data that has thus been acquired, and transmits this message that it has generated to
the onboard control device 20 of the vehicle 2 that was the original source of transmission of the partial map data request message (step 423) [0102, 0103].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LYNCH to include the features of HORITA et al. in order to implement enhancement of the accuracy of estimation of the position of a vehicle, while giving due attention to reduction of the burden of processing for recognition of landmarks.

26. 	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2), Camacho et al. (US 2009/0178144 A1) and Rosen et al. (US 9,058,375 B2) as applied to claims 4, 8, 9, 14, 15, 21 and 22 above, and further in view of Ricci (US 2014/0309891 A1).

	Regarding claim 23, neither LYNCH nor Camacho et al. nor Feit et al. nor Rosen et al. disclose the method further comprising requesting an alternative to the query responsive to determining that answering the query would be in conflict with the privacy settings of the vehicle user.
	However, Ricci discloses that the media server applies appropriate filters and restrictions based on the identity of the user, the filters or restrictions including age-related content filters and/or restrictions, seating location filters and/or restrictions, and privacy filters and/or restrictions. The filters and/or restrictions can ban the type of content requested or the source of the content (e.g., a blacklist of web sites), redirect the request to a different source of the content, and/or limit the user to content from approved sources, such as permitted by a whitelist [0746].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LYNCH to include the features of Ricci in
order to control user access to vehicle tasks, functions and/or operations based on rights and privileges set forth in user accounts.

27. 	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2), Camacho et al. (US 2009/0178144 A1) and Rosen et al. (US 9,058,375 B2) as applied to claims 4, 8, 9, 14, 15, 21 and 22 above, and further in view of Mitchell (US 8,918,243 B2).

	Regarding claim 24, neither LYNCH nor Camacho et al. nor Lundsgaard et al. nor Rosen et al. disclose the system of claim 4, wherein the first aggregation includes providing average trip length for each vehicle, and the second aggregation includes indicating how many vehicles have an average trip length below a predefined threshold trip length.
	However, Mitchell discloses that an embodiment a fleet's average idling duration can be compared to peers with using peer metrics as described herein. The number of vehicles that are above and below the peer's idling duration can also be included. The fleet's average distance traveled can also be compared to peers using peer metrics. The number of vehicles that are above and below the peer's distance traveled can also be included (paragraph 135).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LYNCH to include the features of Mitchell in order to provide an alert when an operational metric for a vehicle meets or exceeds at least one predetermined criterion established for a speed metric.

28. 	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US 2016/0171885 A1) in view of Lundsgaard et al. (US 9,342,935 B2), Camacho et al. (US 2009/0178144 A1)
and Rosen et al. (US 9,058,375 B2) as applied to claims 4, 8, 9,14, 15, 21 and 22 above, and further in view of TZIPERMAN et al. (US 2013/0182110 A1).

	Regarding claim 25, neither LYNCH nor Camacho et al. nor Lundsgaard et al. nor Rosen et al. disclose the system of claim 4, wherein the plurality of sensors include an occupancy sensor configured to detect a presence of a passenger, the first aggregation includes responsive to detecting the passenger is no longer present in the vehicle, sending a message indicative of the passenger has left the vehicle without providing a specific location where the passenger left the vehicle.
	However, TZIPERMAN et al. discloses that camera assembly 140 is notified of parking initiation and termination by other means such as occupancy sensors 150, detection of the incoming and the leaving of vehicle by camera 146 and/or camera application 144 may not be required. In this case, camera 146 may receive a signal from occupancy sensor 150 indicating that a vehicle has started parking, capture an image of the parking vehicle and extract the LPN [0037].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of LYNCH to include the features of TZIPERMAN et al. in order to keep record of the activity of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664